Judgment of conviction of the County Court of Kings county reversed, and a new trial ordered. Reversible error was committed by the learned trial court in its charge in reference to the character evidence (folios 286, 289). (People v. Blatt, 136 App. Div. 717; People v. Trimarchi, 231 N. Y. 263.) We are also of opinion that the court’s charge regarding the police upon the subject of defendant’s confession, appearing at folios 273 to 278, inclusive, was of such a nature as to deprive the defendant of a fair and impartial trial. Kelly, P. J., Jaycox, Kelby and Young, JJ., concur; Kapper, J., dissents upon the ground that the charge does not involve legal error; that the questions of fact were fairly submitted to the jury, and that the evidence established the defendant’s guilt beyond a reasonable doubt.